Citation Nr: 1202972	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  07-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 23, 1968, to January 3, 1969.  The Veteran died in September 1992.  The appellant claims she is the surviving spouse of the Veteran. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the VA Regional Office (RO) in Los Angeles, California.

In September 2011, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In September 2011, the appellant submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran served on active duty from October 23, 1968, to January 3, 1969.

2.  The Veteran died in September 1992.

3.  The Veteran did not have the requisite service for the appellant to be entitled to nonservice-connected death pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The Veterans Claims Assistance Act (VCAA) has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In the present case there is no legal basis upon which the sought death benefits may be awarded, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Law and Regulations

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's nonservice-connected death.  See 38 U.S.C.A. § 1541(a) (West 2002).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2011).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows the following: (1) service of four months or more; (2) discharge for disability incurred in the line of duty; or (3) ninety days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability. 38 C.F.R. § 3.203(b).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c). 

Analysis

In this case, the Veteran's DD Form 214 contains an incongruity.  According to the DD Form 214, the Veteran entered active duty on October 23, 1968, and was released from active duty on January 3, 1968.  As this information appeared to release the Veteran from active duty before he even began active duty, VA contacted the service department to verify the Veteran's dates of active service.  See 38 C.F.R. § 3.203(a), (c).

In May 2006, the National Personnel Records Center (NPRC) informed VA that the Veteran entered active duty on October 23, 1968, and was discharged honorably from active duty on January 3, 1969.  The NPRC verified that no other service is shown.

In March 2006, the appellant said that the Veteran had served for two years in the Marine Corps during the Vietnam War.  In April 2007, she said on her VA Form 9 that the Veteran told her that he served for two years in the Vietnam War.  During her September 2011 Board hearing, the appellant testified that her husband described scenes from Vietnam that she felt he could not have fabricated.  She was certain that her husband served in the Vietnam War.  She additionally submitted a July 2006 letter from R.C.H., Veterans Service Center Manager, which reflects that the Veteran entered active duty on January 3, 1968, and was honorably discharged from active duty on October 23, 1968.

The Board is sympathetic to the appellant's testimony and acknowledges the July 2006 letter she received from R.C.H..  However, findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella v. Gober, 10 Vet. App. 340 (1997).  Regardless of what the Veteran told the appellant or what a Veteran Service Manager indicated, the official verification from the service department indicates that the Veteran served from October 23, 1968 to January 3, 1969, and thus did not serve on active duty for a period of at least 90 days during a period of war.

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for nonservice-connected pension, and the claim must be denied based upon a lack of entitlement under the law.  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


